Citation Nr: 1329274	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  13-09 214	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Substitution of the Veteran's surviving spouse as the 
appellant in his claim.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1942 to 
December 1946 and from July 1947 to February 1963.

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans' Appeals (Board) from rating 
decisions of the VA Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran appealed for a higher initial 
disability evaluation and an appeal ensued.  He died in June 
2013.

Following disposition of the claim below, the case is 
REMANDED to the RO for further development through the 
Appeals Management Center (AMC).


FINDING OF FACT

In August 2013, the Board sent an inquiry to the Social 
Security Administration which confirmed that the appellant 
died in June 2013.  Received thereafter was correspondence 
from the Veteran's widow, through the Representative, 
indicating that he was deceased.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2012); but see Veterans Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran passed away during the pendency 
of the appeal.  As a matter of law, appellants' claims do 
not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
As such, the Veteran's appeal is moot by virtue of his death 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As 
provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  


ORDER

The appeal is dismissed.


REMAND

As indicated above, while the claim was awaiting 
disposition, the Board was informed that the Veteran had 
passed away.  In correspondence dated and received in August 
2013, his surviving spouse submitted the appropriate 
paperwork to be substituted in her husband's claim.  The 
Board points out, however, that whether the substitution is 
proper has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Additionally, the spouse, who claims as 
the appellant, has not been provided with proper notice and 
her appellate rights.  As such, the matter of her 
substitution on the Veteran's behalf must be remanded to the 
AOJ for appropriate development and consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's spouse any 
appropriate notice relative to her claim 
of substitution pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).

2.  Adjudicate the spouse's claim of 
substitution as to this appeal.  The 
matter should be returned to the Board 
as needed, in accordance with applicable 
procedures.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


		
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


